Motion by the appellants on appeals from (1) an order and judgment (one paper) of the Supreme Court, Queens County, dated October 21, 1993, and (2) an order of the same court, dated March 11, 1994, to strike all portions of the respondent’s brief which refer to documents not contained in the record on appeal from the order and judgment. By decision and order dated October 7, 1994, the motion was held in abeyance and referred to the Bench that determined the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is denied as academic.
The documents at issue were part of the record on appeal from the order dated March 11, 1994, and therefore were properly before the court. Balletta, J. P., O’Brien, Thompson and Altman, JJ., concur.